DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 4/27/2022 is acknowledged.
Claims 15-19 are withdrawn.
Claim Interpretation
Claim 7 refers to “the coating”. The examiner notes there is only one coating in the parent claim (a coating of “a slurry”). Accordingly, the coating must be referring to the coating of the slurry. 
Claim Objections
There is a typo in claim 4, line 2 “in of”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over BONHOMME et al. (US 2020/0381699) in view of KIEL et al. (US 2019/0081317) and SHIMOGAWARA et al. (US 2020/0075902).
Regarding claim 1,
	BONHOMME teaches a method of making electrodes for silicon dominant anode cells abstract by processing a precursor composite roll 401 in a heat treatment oven 402, [0045]. The precursor composite film has a precursor 404 on a current collector 405. The composite roll 401 (first spool) is fed through the heat treatment oven before rewinding on electrode roll 403 (second spool). The heat treatment environment is inert [0049] and can have a plurality of temperature zones [0095] (multi-step continuous operation). The heat treatment is controlled by suitable components [0064].
	The reference teaches providing a current collector precoated with precursor but does not teach deposition of a slurry onto the current collector and spooling. However, KEIL teaches a method making an electrode in which a coating head deposits electrode material (slurry) to a current collector substrate before it is dried and rewound [0004] and fig. 1. The reference further teaches coating both sides of a substrate in Fig. 5. At the time of filing the invention it would have been prima facie obvious to provide a current collector with electrode material pre-deposited and combination of known prior art methods. In this case one of ordinary skill in the art would look to known means for supplying the current collector and precursor roll of BONHOMME. 
	BONHOMME teaches performing heat treatment in an inert environment but limits the inert gas to the oven 402, [0049]. The reference teaches a risk of oxidation of the current collector [0053] but does not teach extending the inert environment to the payoff and uptake rollers. However, SHIMOGAWARA teaches that when providing heating with a protective gas the payoff and uptake rollers can be connected to the same chamber as shown in Fig. 4. The practical benefit of incorporating the payoff and uptake rollers into the same gas chamber is that the protective gas prevents atmospheric gas from contacting the workpiece through the entire process. At the time of filing the invention it would have been prima facie obvious to incorporate the first and second spool of BONHOMME with the inert gas environment of the heat treatment oven in BONHOMME to extend atmospheric protection of the workpiece.
Regarding claim 2,
	BONHOMME teaches the anode precursor material can include electrode active material with binder/resin and a conductive carbon [0038]. The active material can be silicon particles [0034]. Conductive additives include carbon fibers [0030].
Regarding claim 8,
	BONHOMME teaches the heat treatment oven can have at least different heat treatments in the plurality of temperature zones [0095]-[0096]. The heat treatments are controlled separately and are different [0105]-[0106]. The examiner notes that the claim does not require a second zone to be before a first zone. Accordingly, the hotter zone in BONHOMME is the second zone regardless of its order.
Regarding claim 10,
	BONHOMME teaches the current collector with precursor electrode is dispensed from a roller as a sheet Fig. 4.
Regarding claim 11,
	BONHOMME teaches processing multiple strips of electrode material through the heat treatment oven at the same time [0056] and Fig. 6. The electrode strips can be place on a single substrate [0060] and fig. 7. The reference does not teach a dividing step of the multiple strips on a single current collector substrate. However, KEIL teaches a slitting section for dividing a continuous web into separate parts [0059]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to slit the multiple strips of BONHOMME into individual electrode strips if the final product desired is a single strip of electrode material.
Regarding claim 12,
As described above, KEIL teaches a method making an electrode in which a coating head deposits electrode material (slurry) to a current collector substrate before it is dried and rewound [0004] and figs. 1.
Regarding claim 13,
	The temperatures in KEIL include 80-180°C [0051]. The temperature range overlaps the claimed range and is considered prima facie obvious, MPEP 2144.05.I. The examiner further notes that discovery of an appropriate temperature to conduct drying is a result effective variable that can be optimized (hotter temperatures dry things faster).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BONHOMME et al. (US 2020/0381699) in view of KIEL et al. (US 2019/0081317) and SHIMOGAWARA et al. (US 2020/0075902) further in view of WANG et al. (US 2012/0264075).
Regarding claim 14,
	The references teach using an inert gas environment but do not teach drawing a vacuum before flowing an inert gas which can be nitrogen [0049]. However, the use of a vacuum to help flush an inert environment [0005]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include an evacuation (vacuum) step before providing the inert gas of BONHOMME to help flush/clean the inert gas chamber. The flow of inert gas after drawing a vacuum is necessarily due to the inert gas being “pressurized”.
Allowable Subject Matter
Claims 3-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3,
	The examiner was unable to find prior art teaching the limitations of coating a slurry followed by spooling before placing into a chamber to unspool for a heating process and then respooling by running through the same heat exchange work space at a higher temperature.
	Claims 4-7 are allowable by virtue of dependency.
Regarding claim 9,
	The BONHOMME reference teaches tailoring the temperature zones to optimize conversion of precursor material [0065]. However the conversion is a pyrolysis (carbonization). The reference does not teach controlling a first time and temperature before carbonization to effect a chemical reaction “of” or “in” the workpiece.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN MURATA/Primary Examiner, Art Unit 1712